Citation Nr: 1456583	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-22 329	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 RO decision.  In September 2013, the Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge.  In January 2014 and again in April 2014, the Board remanded the matter for further evidentiary development.  Such development having been fully accomplished, the case has been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.


FINDINGS OF FACT

1.  The Veteran does not have a current acquired psychiatric disability, to include depression.

2.  To the extent that the Veteran had any psychiatric disability during the appeal period, no connection to service is shown.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to include depression is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the RO decisions involving the service connection claims by letters dated in November 2009 and April 2010 to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the September 2013 hearing on appeal, the veteran was given the opportunity under oath to express his contentions, and the reason for the denial of his claim was explained to him.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, and a pertinent VA examination report.  The examination provided to the Veteran is adequate for the purposes of deciding the claim on appeal as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  

Analysis

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The report of the general medical examination conducted in February 1973 upon discharge from service reflects that he was deemed to have been psychiatrically normal upon clinical examination.  In the medical history portion of the examination, the Veteran himself reported having no depression, excessive worry, or nervous trouble of any sort.  

Early VA treatment records show that the Veteran complained of insomnia, nervousness, and depression related to sinus and dental pain in April 1973, less than two months following his discharge from service.  The Board acknowledges that the Veteran also testified that he sought intermittent postservice private medical care for these symptoms but that records reflecting this treatment are not available for review.

After the 1973 treatment, the Veteran next sought VA care for symptoms of depression in September 2007.  Although he reported having symptoms of anxiety, depression, and alcohol abuse during the military and afterward, he reported his current life stressors included having lost his home and everything else in Hurricane Katrina, his wife's ongoing struggle with cancer, and financial stresses.  He reported that he had quit drinking entirely after his military service.  He was given a provisional diagnosis of anxiety disorder, not otherwise specified, and rule-out generalized anxiety disorder.  He was also given a prescription for anti-depressant medication.  An October 2007 note reflects that he discontinued the medication on his own initiative, however, stating that he did not feel overly anxious or depressed at that time, and did not want to take the medication.  

A February 2008 note reflects that the Veteran continued to process issues involving his wife's cancer.  In April 2008, the Veteran reported he had appreciated the opportunity to discuss his stressors at the VA Mental Health Clinic, but he did not feel he had a problems at that point, as his mood was good and he did not have significant anxiety or depressive symptoms.  The mental health provider deemed that the Veteran's stressors had improved and his symptoms had resolved.  He was referred back to his primary care provider for further care.  

During the September 2013 hearing on appeal, the Veteran testified that he had suffered from symptoms of nervousness and depression while still on active duty and that he has continued to suffer from similar symptoms since that time.  He explained that he had been feeling depressed with the situation in Vietnam and then his tooth and sinus problems aggravated and heightened his depression.  He also testified that he sought to deal with his depression by being very involved in his church activities.  

The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran underwent a VA examination for purposes of compensation in February 2014.  The examiner reviewed the Veteran's medical records, including the service records, the 1973 VA records, and the 2007/2008 VA records.  Following a clinical examination in conjunction with the historical records review, the examiner concluded that the Veteran did not have a current mental health diagnosis.  She characterized the 1973 note as an "isolated complaint.  She felt that the 2007 anxiety disorder diagnosis represented an acute and transitory problem related to the stressful experiences he was having at the time.  The examiner summarized her extensively-described findings as follows:  

The Veteran was seen on one occasion in 2007 and diagnosed with Anxiety Disorder NOS.  He had many stressors at that time.  He has never received a mental health diagnosis from a clinician before or after that.  Today he does not endorse any symptoms consistent with a mental disorder.  Veteran thinks he has a mental disorder-depression.  What he describes is not an affective disorder but normal, occasional sad mood/thoughts that he is able to cope with effectively.  He does not stay in a depressed mood for more than a moment other than when mourning his wife during normal bereavement.  Since he has felt these moments his entire life he feels he had had lifelong "depression."  Nothing of what he has described meets any threshold of frequency or severity for a mood disorder.  It has never impacted social or occupational functioning.  

He may have felt depressed "gloomy" during the time he spent in Germany due to the weather and feeling homesick.  This is by his self-report.  There is no medical evidence to substantiate except a month post discharge.  That could have been conceptualized as an adjustment disorder at the time, but that stressor has obviously since resolved.  

Essentially, the medical evidence shows that the Veteran does not have an acquired psychiatric disability which can be associated with service.  To the extent that he had symptoms during and after service, these symptoms have been medically-attributed to situational crises.  Despite his sincere testimony that he has experienced depression since service, the evidence tends to show that when his situational crises resolved, his mood and symptoms improved.  The VA examiner's assessment of his situation is particularly probative in this regard, as she brought medical expertise to the interpretation of the evidence which was summarized above.  Furthermore, she sympathetically evaluated the Veteran and his concerns in light of her experience in evaluating patients with depression and other mental health concerns.  To the extent that the Veteran may have had some situational depression during the appeal period, as reflected in his 2008 VA medical records, there is no medical evidence linking this situational depression to service in any way.  

In summary, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for depression and the appeal must be denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


